USCA11 Case: 22-11334      Date Filed: 10/25/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11334
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL D. BEITER, JR.,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:09-cr-60202-JIC-1
                   ____________________
USCA11 Case: 22-11334         Date Filed: 10/25/2022     Page: 2 of 3




2                       Opinion of the Court                 22-11334


Before WILSON, JORDAN, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Michael D. Beiter, Jr., a federal prisoner proceeding pro se,
appeals the District Court’s denial of his motion to correct, pursu-
ant to Federal Rule of Civil Procedure 15, the record in his criminal
proceeding. He argues that the District Court erred when it re-
fused to correct the capitalization of his name in his underlying
criminal pleadings from all capital letters to upper- and lower-case
letters.
        The Government responds by moving for summary affir-
mance of the District Court’s order denying Beiter’s motion and
argues that Beiter’s appeal is frivolous, his Rule 15 motion was in-
applicable to his criminal case, and his name was spelled correctly
in all the pleadings that he sought to correct.
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the
USCA11 Case: 22-11334            Date Filed: 10/25/2022        Page: 3 of 3




22-11334                  Opinion of the Court                              3

appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969). 1 The latter is true in the instant case.
       An action is frivolous if it is without arguable merit in either
law or fact. Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002),
overruled on other grounds by Hoever v. Marks, 993 F.3d
1353 (11th Cir. 2021) (en banc).
       We have held that the Federal Rules of Civil Procedure ap-
ply “unambiguously” only to civil cases and do not apply to crimi-
nal cases. United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003).
      Here, we conclude that summary affirmance is appropriate
because Beiter’s appeal is frivolous. Beiter’s underlying pleadings
were criminal, so he was unable to obtain relief using the Federal
Rules of Civil Procedure. Nevertheless, Beiter’s name was spelled
correctly throughout the record, and he made no arguments to the
contrary. Nor did he cite any relevant authority supporting his ar-
gument that writing his name in all capital letters was improper.
       Thus, Beiter’s appeal is frivolous, and summary affirmance
is appropriate. Therefore, we GRANT the government’s motion
for summary affirmance and DENY as moot its motion to stay the
briefing schedule.
       AFFIRMED.


1 Decisions of the United States Court of Appeals for the Fifth Circuit issued
before October 1, 1981, are binding on this Court. Bonner v. City of Prichard,
661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).